02/02/2021



                                                                                              Case Number: PR 21-0004
             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                            —   Cy.   e,
                                                                              FEB 0 2 2021
 IN RE PETITION OF ROY J. KOEGEN FOR                                       Bowen Greenwood
                                                                      olitieri.ipf
                                                                               ,   .b0Jpreme Courl
 REINSTATEMENT TO ACTIVE STATUS IN                                                     Mont2na

 THE BAR OF MONTANA



       Roy J. Koegen has petitioned for reinstatement to active status in the State Bar of
Montana. The petition states Koegen voluntarily chose inactive status on June 12, 2020.
The petition form also provides that date for suspension for Continuing Legal Education
(CLE) noncompliance, nonpayment of dues, and resignation of membership, but those
appear to be incorrect. Upon inquiry by the Court, the State Bar reports that Koegen was
not suspended and did not resign, but was delinquent on CLE reporting at the time he
voluntarily chose inactive status in June 2020. Koegen has not yet completed his CLE
reporting, and obtained a certification letter frorn the State Bar. Further, fees and dues will
be owing to the State Bar to finish the reporting process and to move to active status.
       We cannot grant reinstaternent at this time. Koegen is encouraged to contact the
State Bar to clarify the requirements that rernain before eligibility for reinstaternent is
obtained. Upon completion, Koegen may again petition for reinstatement. Therefore,
       IT IS HEREBY ORDERED that the petition of for reinstatement to active status in
the State Bar of Montana is DENIED WITHOUT PREJUDICE.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                         }-y 4
       DATED this          day of February, 2021.
    Justices




2